Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Mehrle (Reg. No. 45,535) on 20 January 2022.
The application has been amended as follows: 

1.—11. (Canceled).

providing executable instructions to a processor of a touchless payment status device from a non-transitory computer-readable storage medium causing the processor to perform operations comprising: 
obtaining a link to a server;
sending an Internet Protocol (IP) address for the touchless payment status device using the link; 
receiving an initial code from the server based on the sending;
generating a generated code based on the initial code, wherein the generated code comprises a portion of the initial code, the link and the IP address; 
updating the generated code after a preset time expires or after receiving notification from the server that the generated code has been used; 
continuously displaying the generated code or the updated generated code as a start payment message on a display; 
acquiring, in real time, payment status messages from the server for a transaction linked to the generated code or the updated generated code by the server as a frictionless payment for the transaction that is being collected and processed by the server through interaction of the server with a customer via ;
displaying, in real time, a first payment status message indicating the customer has initiated the frictionless payment for the transaction, wherein the frictionless payment was initiated by the customer operated mobile device obtaining the generated code or the updated generated code sending the generated code or the updated generated code to the server that maintains a virtual cart for the transaction of the customer 
displaying, in real time, a second payment status message representing changes in a payment status of the transaction based on an interaction between the customer operated mobile device and the server.
13. (Previously Presented) The method of claim 12, wherein the executable instructions further cause the processor to perform additional operations, comprising removing a particular payment status messages from the display when that particular payment status message remained unchanged for a configured period of elapsed time.

15. (Previously Presented) The method of claim 12, wherein the executable instructions further cause the processor to perform additional operations, comprising activating one or more lights in predefined colors or with predefined effects based on the payment status messages.
16. (Previously Presented) The method of claim 12, wherein the executable instructions further cause the processor to perform additional operations, comprising selectively playing one or more customized audible tones over a speaker based on the payment status messages.
17. (Currently Amended) The method of claim 12, wherein displaying the second payment status message further includes simultaneously activating colored lights or playing distinctive audio tones on light poles or overhead speakers proximate to an exit of a store based on the second payment status message
18. (Currently Amended) The method of claim 12, wherein displaying the second payment status message further includes receiving transaction totals or a transaction receipt from the server 
19. (Currently Amended) A touchless payment status device, comprising: 

a non-transitory computer-readable storage medium having executable instructions; 
the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to perform processing comprising: 
obtaining a link to a server; 
sending an Internet Protocol (IP) address for the touchless payment status device to the server using the link; 
receiving an initial code from the server; 
generating a generated code based on the initial code, wherein the generated code comprises a portion of the initial code, the link and the IP address; 
updating the generated code after a preset time expires or after receiving notification from the server that the generated code has been used; 
continuously displaying the generated code or the updated generated code as a start payment message on a display; 
acquiring, in real time, payment status messages from the server for a transaction linked to the generated code or the updated generated code as a frictionless payment for the transaction that is being collected and processed by the server through ;
displaying, in real time, a first payment status message indicating the customer has initiated the frictionless payment for the transaction, wherein the frictionless payment was initiated by the customer operated mobile device obtaining the generated code or the updated generated code sending the generated code or the updated generated code to the server that maintains a virtual cart for the transaction of the customer 
displaying, in real time, a second payment status message representing changes in a payment status of the transaction based on an interaction between the customer operated mobile device and the server.

20. (Currently Amended) The touchless payment status device of claim 19, wherein the executable instructions when executed by the processor from the non-transitory computer-readable storage medium cause the processor to perform additional processing comprising:
first or second payment status messages.

Reasons for Allowance
Claims 12-20 are allowed as amended/presented above, and claims 1-11 have been cancelled. The following is an examiner’s statement of reasons for allowance:
Applicant's remarks filed in the Amendment and Response under 37 C.F.R. 1.116 on 9 December 2021 (“Response”) are compelling and commensurate with both the original disclosure and the claims as amended. The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter which is present in independent claims 12 and 19:
Claim 12 (and similarly claim 19) discloses:
A method, comprising: 
providing executable instructions to a processor of a touchless payment status device from a non-transitory computer-readable storage medium causing the processor to perform operations comprising: 
obtaining a link to a server;
sending an Internet Protocol (IP) address for the touchless payment status device using the link; 
receiving an initial code from the server based on the sending;
generating a generated code based on the initial code, wherein the generated code comprises a portion of the initial code, the link and the IP address; 
updating the generated code after a preset time expires or after receiving notification from the server that the generated code has been used; 
continuously displaying the generated code or the updated generated code as a start payment message on a display; 
acquiring, in real time, payment status messages from the server for a transaction linked to the generated code or the updated generated code by the server as a frictionless payment for the transaction that is being collected and processed by the server through interaction of the server with a customer via a customer operated mobile device, wherein the customer operated mobile device is different from the touchless payment status device;
displaying, in real time, a first payment status message indicating the customer has initiated the frictionless payment for the transaction, wherein the frictionless payment was initiated by the customer operated mobile device obtaining the generated code or the updated generated code from the display and sending the generated code or the updated generated code to the server that maintains a virtual cart for the transaction of the customer; and 
displaying, in real time, a second payment status message representing changes in a payment status of the transaction based on an interaction between the customer operated mobile device and the server.

The examiner notes the cited, italicized limitations above in combination with the other limitations found within the independent claims are found to be allowable over the prior art of record. Claims 13-18 and 20 each depend from one of allowable claims 12 and 19, and therefore claims 13-18 and 20 are allowable for reasons consistent with those identified with respect to claims 12 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
United States Patent No. 11,068,867 B1 to Tucker (“Tucker”) teaches and discloses a “location-aware, bill-splitting payment system and process are disclosed which reduces wait time for service customers, reduces work for service and waitstaff, and increases .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/A. Hunter Wilder/Primary Examiner, Art Unit 3627